UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-4402



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


REGINALD LORENZO BROWN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (CR-04-104)


Submitted:   March 31, 2006                 Decided:   April 12, 2006


Before WILKINS, Chief Judge, and WILKINSON and NIEMEYER, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Melvin L. Hill, WARE, CARGILL & HILL, P.C., Roanoke, Virginia, for
Appellant. John L. Brownlee, United States Attorney, Edward A.
Lustig, Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Reginald Lorenzo Brown appeals the sentence imposed by the

district court following his guilty plea to being a felon in

possession of a firearm, see 18 U.S.C.A. § 922(g)(1) (West 2000),

and being a felon in possession of body armor, see 18 U.S.C.A.

§ 931 (West Supp. 2005).           Brown argues that the district court

erred in sentencing him as an armed career criminal.               We affirm.



                                      I.

     18 U.S.C.A. § 924(e) (West 2000 & Supp. 2005), commonly known

as the Armed Career Criminal Act (ACCA), requires the imposition of

a mandatory minimum sentence of 15 years imprisonment on any person

who is convicted of violating § 922(g) and who “has three previous

convictions ... for a violent felony or a serious drug offense, or

both, committed on occasions different from one another.”                     18

U.S.C.A. § 924(e)(1).        The ACCA defines “violent felony,” as is

relevant here, as “any crime punishable by imprisonment for a term

exceeding     one   year     ...     that    ...     is     burglary.”       Id.

§ 924(e)(2)(B)(ii).

     Brown    acknowledges    that    he    has    two    qualifying   predicate

convictions and a third conviction for burglary.                 He maintains,

however, that the burglary conviction should not be counted for

purposes of the ACCA because South Carolina, the state where the




                                       2
conviction was obtained, classified the offense as “Non-Violent.”

J.A. 99.

      The reference in the ACCA to the crime of “burglary” refers to

“generic burglary,” namely, a burglary “committed in a building or

enclosed space ... [but] not in a boat or motor vehicle.”           Shepard

v. United States, 125 S. Ct. 1254, 1257 (2005).            In determining

whether a prior conviction was for a generic burglary, the district

court may consider, inter alia, the charging documents. See Taylor

v. United States, 495 U.S. 575, 602 (1990).        The district court did

so here, and determined that Brown had been convicted of entering

a business at nighttime with the intent to commit a crime therein.

This is the very definition of a generic           burglary.     See id. at

598-99.    The district court therefore did not err in sentencing

Brown as an armed career criminal.



                                   II.

      For the reasons set forth above, we affirm Brown’s sentence.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

Court and argument would not aid the decisional process.


                                                                   AFFIRMED




                                    3